985 F.2d 574
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tracy Lynn BLOE, Defendant-Appellant.
No. 91-50463.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 27, 1993.*Decided Feb. 2, 1993.

Before REINHARDT, CYNTHIA HOLCOMB HALL and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Tracy Lynn Bloe appeals her conviction, following a jury trial, for possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1).   Bloe contends that she received ineffective assistance of counsel because her trial counsel failed to move to suppress the cocaine seized pursuant to an airport luggage search.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Generally, "we will not review challenges to the effectiveness of defense counsel on direct appeal.   Such an issue is more appropriately reserved for habeas corpus proceedings, where facts outside the record, but necessary to the disposition of the claim, may be fully developed."   United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) (citations omitted);   accord United States v. Daly, 974 F.2d 1215, 1218 (9th Cir.1992).


4
Here, the record lacks facts necessary to properly address Bloe's claim on direct appeal.   See Daly, 974 F.2d at 1218.   Accordingly, we decline to address her claim.   See id.;  Laughlin, 933 F.2d at 789.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3